Name: Commission Regulation (EEC) No 513/86 of 26 February 1986 amending Annexes 1, 4, 5 and 6 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to their families moving within the Community
 Type: Regulation
 Subject Matter: social protection;  labour market
 Date Published: nan

 No L 51 /44 Official Journal of the European Communities 28 . 2 . 86 COMMISSION REGULATION (EEC) No 513/86 of 26 February 1986 amending Annexes 1 , 4 , 5 and 6 to Council Regulation (EEC) No SIMil laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to their families moving within the Community Having obtained the opinion of the Administrative Commission on Social Security for Migrant Workers, Whereas it is necessary to amend Annex 1 to Regulation (EEC) No 574/72 to take account of changes in the competent authorities in Italy ; Whereas it is necessary to amend Annex 4 to the said Regulation to take account of changes in the liaison bodies for family benefits in Luxembourg ; Whereas it is necessary to amend certain provisions of Annex 5 to the said Regulation to take account of other agreements concluded between Member States ; Whereas it is necessary also to amend Annex 6 to the said Regulation following a change in the procedure for the payment of benefits in Germany, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to their families moving within the Community ('), as last amended by Regulation (EEC) No 1660/85 (2), and in particular Article 98 thereof, Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implemen ­ ting Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-em ­ ployed persons and to their families moving within the Community (3), as last amended by Regulation (EEC) No 1660/85, and in particular Article 122 thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 574/72 is hereby amended as follows : 1 . Heading 'H. ITALY' of Annex 1 is replaced by the following : 'H. ITALY : 1 . Ministro del Lavoro e della Previdenza sociale , (Minister for Labour and Social Welfare), Roma : 2. Ministro della Sanita (Minister of Health), Roma ; 3 . Ministro di Grazia e Giustizia (Minister of Justice), Roma ; 4. Ministro delle Finanze (Minister of Finance), Roma.' 2 . In Annex 4 point 5 of heading ' I. LUXEMBOURG is replaced by the following : '5 . Family benefits : Caisse national des prestations familiales (National Fund for Family benefits), Luxembourg.' 3 . Annex 5 is amended as follows : (a) Under heading 4, 'BELGIUM-FRANCE', paragraph (d) is replaced by the following : '(d) The agreement of 4 July 1984 relating to medical examinations of frontier workers resident in one country and working in the other.' (b) Under heading 9 , 'BELGIUM-NETHERLANDS', paragraph (c) is replaced by the following : '(c) The agreement of 24 December 1980 , as amended by the Agreement of 18 December 1984, on sickness insurance (health care).' (  ) OJ No L 149, 5 . 7 . 1971 , p . 2 . (2) OJ No L 160, 20 . 6 . 1985, p . 1 . (3 OJ No L 74, 27. 3 . 1972, p . 1 . 28 . 2 . 86 Official Journal of the European Communities No L 51 /45 (c) Under heading 19, 'DENMARK-NETHERLANDS , the existing paragraph is numbered (a) and the following paragraph is added : '(b) The exchange of letters of 30 March and 25 April 1979 regarding Article 70 (3) of the Regulation and Article 105 (2) of the implementing Regulation (waiver of reimburse ­ ment of costs of benefits paid pursuant to Article 69 of the Regulation and of costs of administrative checks and medical examinations).' (d) Under heading 21 , 'DENMARK-UNITED KINGDOM', the existing paragraph is numbered 1 , and the following paragraph is added : '2 . The exchange of letters of 5 March and 10 September 1984 relating to the non-appli ­ cation to self-employed persons of agreements regarding the waiver of reimbursement of unemployment benefits paid pursuant to Article 69 of the Regulation, in dealings with Gibraltar.' (e) Under heading 28 , 'GERMANY-NETHERLANDS : (i) paragraph (c) is deleted ; (ii) paragraphs (d), (e), (f) and (g) are renumbered paragraphs (c), (d), (e) and (f) ; (iii after paragraph (f) the following paragraph is added : '(g) The agreement of 1 October 1981 regarding the reimbursement of the cost of benefits in kind referred to in Articles 93, 94 and 95 of the implementing Regu ­ lation .' (f) Under heading 30 , 'GERMANY-UNITED KINGDOM', the following paragraph is added : '(c) The exchange of letters of 18 July and 28 September 1983 relating to the non-appli ­ cation to self-employed persons of agreements concerning the waiver of reimburse ­ ment of unemployment benefits paids pursuant to Article 69 of the Regulation, in dealings with Gibraltar.' (g) Under heading 61 , 'LUXEMBOURG-NETHERLANDS', the following paragraph is added : '(c) The agreement of 20 December 1978 relating to the perception and the recovery of social insurance contributions .' (h) Under heading 63 , 'LUXEMBOURG-UNITED KINGDOM', the following paragraph is added : '(c) The exchange of letters of 18 July and 27 October 1983 relating to the non-applica ­ tion of the agreement detailed at (a) to self-employed persons moving between Luxembourg and Gibraltar.' ( i) Under heading 65, 'NETHERLANDS-UNITED KINGDOM', the following paragraph is added : '(d) The exchange of letters of 18 July and 18 October 1983 relating to the non-applica ­ tion of the agreement detailed at (b) to self-employed persons moving between the Netherlands and Gibraltar.' 4 . Under heading C, 'GERMANY' of Annex 6 of paragraph 4 is replaced by the following : '4 . Accident insurance : (a) Dealings with Spain , Greece, Italy, the Netherlands and Portugal : Payment through the liaison bodies (joint implementation of Articles 53 to 58 of the implementing Regulation and of the provi ­ sions set out in Annex 5). (b) Dealings with Belgium, Denmark, France, Ireland, Luxembourg and the United Kingdom : Direct payment, unless otherwise provided for in particular cases .' No L 51 /46 Official Journal of the European Communities 28 . 2 . 86 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The provisions of Article 1 (3) shall apply with effect from the date on which each of the agreements referred to therein entered into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1986 . For the Commission Manuel MARIN Vice-President